Citation Nr: 1707584	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for low back strain.  


REPRESENTATION

Appellant represented by:	Deana M. Adamson, Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to February 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

In the July 2015 remand, the Board noted that service connection had been granted for a low back strain in a February 2008 rating decision.  During the course of the appeal, disc bulges in the lumbar spine, intervertebral disc disease of the lumbar spine and lumbar radiculopathy in the lower extremities were also diagnosed.  The Board found that a claim of entitlement to service connection for low back disorders, other than low back strain, including secondary to the Veteran's service-connected disabilities had been raised.  The matter was remanded for proper development and adjudication.  The remand directed the RO to adjudicate the issue and inform the Veteran in writing of the resulting decision and his associated appellate rights.  The Board noted that the issue would not be on appeal unless there was a timely notice of disagreement and a substantive appeal filed.  

In a supplemental statement of the case issued in May 2016, the RO included the issue of entitlement to service connection for low back disorders other than a low back strain.  However, the RO did not adjudicate the issue in a rating decision or afford the Veteran proper notice and due process.  38 C.F.R. § 3.103(b)(1)(2016); see 38 C.F.R. § 19.31(a)(indicating that in no case will a supplemental statement of the case be used to announce decisions by the [RO] on issues not previously addressed in the statement of the case.).  Therefore, the adjudication of the issue of entitlement to service connection for low back disorders, other than low back strain, in the May 2016 supplemental statement of the case is not adequate to satisfy this remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a 

remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

Regulations with regard to rating service-connected joint disorders require that VA examinations also include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing by evaluating range of motion.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran's earlier VA orthopedic examination reports, as well as the most recent March 2015 VA examination, do not adequately comply with 38 C.F.R. § 4.59.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an orthopedic VA examination to determine the severity of his service-connected low back strain.  The Veteran's electronic claims file must be made available to and reviewed by the clinician in conjunction with the examination.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse. 

The examiner must state whether any currently or diagnosed low back disorders, other than low back strain, to include disc bulges in the lumbar spine, intervertebral disc disease of the lumbar spine and lumbar radiculopathy in the lower extremities, are related to the Veteran's military service, or are due to or aggravated by the Veteran's low back strain.  Symptoms of any low back disorder, other than low back strain, must be distinguished from the Veteran's service-connected low back strain.  If the symptoms of any currently or diagnosed low back disorder, other than low back strain, cannot be separated from the Veteran's service-connected low back strain, it must be so stated.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The 

consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Adjudicate, by issuance of a rating decision, the issue of entitlement to service connection for low back disorder, other than low back strain, including secondary to the Veteran's service-connected disabilities.  Notice of the determinations and the Veteran's appellate rights must be provided to the Veteran and his representative.  Only if a timely appeal is completed, should the issue be forwarded to the Board for appellate consideration.  

5.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


